              Case 6:20-ap-00012-LVV              Doc 40             Filed 04/01/21   Page 1 of 15




                                             ORDERED.
Dated: March 31, 2021




                                     UNITED STATES BANKRUPTCY COURT
                                       MIDDLE DISTRICT OF FLORIDA
                                            ORLANDO DIVISION
                                            www.flmb.uscourts.gov

      In re                                                     )
                                                                )
      Zonnie Clifton Singleton, Jr.,                            )        Case No. 6:19-bk-02708-LVV
                                                                )        Chapter 7
                       Debtor.                                  )
                                                                )
                                                                )
      Alliant Tax Credit VIII and Alliant Tax                   )
      Credit Fund VIII, Ltd.,                                   )
                                                                )
                       Plaintiffs,                              )
                                                                )
      vs.                                                       )        Adversary No. 6:20-ap-00012-LVV
                                                                )
      Zonnie Clifton Singleton, Jr.,                            )
                                                                )
                       Defendant.                               )
                                                                )

                                           MEMORANDUM OPINION

              Plaintiffs, Alliant Tax Credit VIII and Alliant Tax Credit Fund VIII, Ltd. (“Plaintiffs” or

  collectively “Alliant”), filed this adversary proceeding seeking to deny Zonnie Clifton Singleton,

  Jr. (“Debtor” or “Defendant”), a discharge under §§ 727(a)(2)(A) and (a)(4) of the Bankruptcy

  Code. 1 First, under § 727(a)(2)(A), Plaintiffs argue the Debtor deposited checks into his wife’s


  1
      All references to the Bankruptcy Code refer to 11 U.S.C. §§ 101 et seq.



                                                    Printed: 3/31/2021                               Page: 1 of 15
         Case 6:20-ap-00012-LVV                Doc 40            Filed 04/01/21   Page 2 of 15




business bank account or transferred other assets with the intent to hinder, delay or defraud a

creditor—Alliant. Second, under § 727(a)(4), Plaintiffs argue the Debtor knowingly and

fraudulently made false oaths on his bankruptcy schedules, made false oaths at Bankruptcy Rule

2004 examinations, and withheld from the Chapter 7 Trustee documents relating to his property

or financial affairs. Debtor, who is pro se in this proceeding, denies the allegations. After

considering the testimony and evidence presented at trial, 2 the Court finds the Debtor is entitled

to a discharge.

         For most his life, the Debtor has worked in the building industry. 3 His spouse, Rita

Singleton, has worked alongside him on projects for 50 years. 4 Prior to filing this bankruptcy

case on April 20, 2019 (the “Petition Date”), the Debtor, or his companies, had been developing

large scale low-income or retirement apartment complexes. 5 In 2002, the Debtor had a

contractual dispute with Alliant, one of the capital investors. 6 The Debtor sued Alliant in the

Florida State Court, 7 and Alliant sought counterclaims against the Debtor. 8 After ten years of

litigation, the Florida State Court entered judgment in favor of Alliant for approximately $3.5

million (the “Judgment”). 9

         During the Florida State Court litigation, the Debtor’s son, who is a Florida licensed

contractor, 10 started a limited liability company called Nexgen Framing System LLC (“Next

gen”). 11 Nexgen is a steel structural and manufacturing framing business. 12 When the Debtor had

2
  A trial was held on September 24, 2020.
3
  9/24/20 Trial Tr. p.108.
4
  9/24/20 Trial Tr. p. 58.
5
  9/24/20 Trial Tr. p.109.
6
  Exh. 39. Debtor Dep. Tr. pp. 7-8. Exh. 5.
7
  Exh. 5. The Florida State Court litigation is Singleton v. Alliant Capital Ltd., Case No. 05-2002-CA-8851 (Fla. Cir.
Ct. 2002), filed in Brevard County, Florida.
8
  Exh. 39. Debtor Dep. Tr. p. 7.
9
  Exh. 5. On January 28, 2013,the Florida State Court entered a judgment against the Debtor for $3,569.043.
10
   9/24/20 Trial Tr. p.110.
11
   9/24/20 Trial Tr. p.108.
12
   9/24/20 Trial Tr. p.111.



                                                Printed: 3/31/2021                                   Page: 2 of 15
         Case 6:20-ap-00012-LVV          Doc 40             Filed 04/01/21   Page 3 of 15




difficulties developing new projects, he started working with his son at Nexgen. 13 Although his

son owned Nexgen, 14 the Debtor began managing daily operations, which allowed his son to

focus primarily on his other career. 15 The Debtor took a salary at times with available cash, 16 and

sometimes referred to himself as “managing member” 17 or “chairman” 18 trying to bolster the

company’s (or his) reputation. 19 Together, the Debtor and his son, developed a patent for a

structural insulated panel framing system (the “Patent”), that Nexgen later obtained. 20

         Other family members also worked at Nexgen. Mrs. Singleton worked in sales and

customer service. 21 Their daughter, for a time, ran errands and provided data entry. 22 Their

grandson and a nephew worked at Nexgen as well. 23 An accounting firm, Barnes and Company,

provided Nexgen with accounting services, 24 but the Debtor did maintain Nexgen’s check

register. 25

         In 2010, David Luce invested funds with the company and acquired a 50% interest in

Nexgen. 26 At that time, Mr. Luce also acquired the Patent from the Debtor, the Debtor’s son, and

Nexgen. 27 Due to his other career, 28 the Debtor’s son then transferred his ownership interest to




13
   9/24/20 Trial Tr. p.108.
14
   Exh. 39. Debtor Dep. Tr. p. 49.
15
   9/24/20 Trial Tr. p.108.
16
   9/24/20 Trial Tr. p.123.
17
   Exh. 11.
18
   Exh. 12.
19
   9/24/20 Trial Tr. pp. 117-119.
20
   Exh. 17. 9/24/20 Trial Tr. p.111-12.
21
   9/24/20 Trial Tr. p. 62.
22
   9/24/20 Trial Tr. pp. 40-41.
23
   9/24/20 Trial Tr. p. 41.
24
   9/24/20 Trial Tr. p. 41.
25
   9/24/20 Trial Tr. p. 139.
26
   Exh. 14.
27
   Exh. 14, 15, 16 and 17. The assignment appears to have been recorded with the United States Patent and
Trademark Office on January 10, 2019.
28
   Exh. 39. Debtor Dep. Tr. p. 62.



                                           Printed: 3/31/2021                               Page: 3 of 15
         Case 6:20-ap-00012-LVV                 Doc 40             Filed 04/01/21    Page 4 of 15




his mom, Mrs. Singleton, around 2012. 29 Mrs. Singleton continued to work at Nexgen, and

currently goes to the office 2-3 times a week. 30

         After Alliant obtained the Judgment in 2013, Alliant began collection attempts against

the Debtor. Alliant garnished the Debtor’s bank account, and after the garnishment, the Debtor

ceased maintaining a personal bank account. 31 On April 29, 2015, Alliant took the Debtor’s

deposition under oath in aid of execution of the Judgment. 32

         Several years later, the Debtor filed this Chapter 7 bankruptcy case. Richard B. Webber

was appointed Chapter 7 Trustee (“Trustee”). On July 22, 2019, Alliant examined the Debtor

under oath under Bankruptcy Rule 2004 regarding his financial affairs (“Rule 2004 Exam”).33

On September 9, 2020, Trustee’s counsel also examined the Debtor under oath under Bankruptcy

Rule 2004. The Trustee, however, has not joined in this objection.

         Alliant objects to the Debtor’s bankruptcy discharge under §§ 727(a)(4) and

727(a)(2)(A),(B) of the Bankruptcy Code. “The Bankruptcy Code favors discharge of an honest

debtor’s obligations.” In re Jennings, 533 F.3d 1333, 1338 (11th Cir. 2008). Generally,

objections to discharge are construed liberally for the honest debtor and strictly against the

objecting creditor. Id. See also In re Coady, 588 F.3d 1312, 1315 (11th Cir. 2009). To prevail,

Plaintiffs must prove their objection by a preponderance of the evidence. Fed. R. Bankr. P. 4005;

Grogan v. Garner, 498 U.S. 279, 111 S. Ct. 654, 112 L. Ed. 2d 755 (1991).




29
   9/24/20 Trial Tr. p. 75. Exh. 8.
30
   9/24/20 Trial Tr. p. 57.
31
   9/24/20 Trial Tr. p.116.
32
   Exh. 10.
33
   Exh. 39. Bankruptcy Rule 2004 allows any party in interest to examine any entity on matters that relate to the acts,
conduct, property, liabilities and financial condition of the debtor, affect the administration of the debtor’s estate, or
the debtor’s right to a discharge.



                                                  Printed: 3/31/2021                                    Page: 4 of 15
           Case 6:20-ap-00012-LVV      Doc 40             Filed 04/01/21   Page 5 of 15




                                     11 U.S.C. § 727(a)(4)(A)
                                      False oath or account

           Section 727(a)(4)(A) of the Bankruptcy Code allows the court to deny the debtor a

discharge when the debtor “knowingly and fraudulently, in or in connection with the case . . .

made a false oath or account.” 11 U.S.C. 727(a)(4)(A). To justify denial of the debtor’s discharge

for a false oath, the false oath must be “fraudulent and material.” Swicegood v. Ginn, 924 F.2d

230, 232 (11th Cir. 1991); In re Daniel, 613 B.R. 374, 381 (Bankr. M.D. Fla. 2020); In re

Wright, 618 B.R. 569, 575 (Bankr. M.D. Fla. 2020). The debtor’s fraudulent intent is typically

inferred by examining the totality of circumstances surrounding the debtor’s bankruptcy case.

Wright, 618 B.R. at 575-76. An oath is material “if it bears a relationship to the bankrupt’s

business transactions or estate, or concerns the discovery of assets, business dealings, or the

existence and disposition of his property.” Chalik v. Moorfield (In re Chalik), 784 B.R. 616, 618

(11th Cir. 1984); Daniel, 613 B.R. at 381. Here, the Court concludes no materially false oaths

exist which justify denial of the Debtor’s discharge.

           Nexgen. Alliant’s primary argument is that the Debtor owns and controls Nexgen, and

not Mrs. Singleton. Alliant alleges the Debtor made a false oath by failing to list his “equitable”

interest in Nexgen on his bankruptcy schedules, 34 made false oaths during his Rule 2004 Exam

regarding his interest and involvement and Mrs. Singleton’s involvement with Nexgen, 35 and

made a false oath during the Trustee’s Rule 2004 examination that Nexgen had closed August

2020.




34
     9/24/20 Trial Tr. pp.162-63.
35
     Exh. 1.



                                         Printed: 3/31/2021                               Page: 5 of 15
         Case 6:20-ap-00012-LVV              Doc 40             Filed 04/01/21   Page 6 of 15




          Here, the Court finds Mrs. Singleton’s testimony credible. She testified that she owns

Nexgen with David Luce. 36 She has actively worked at Nexgen for years, and still does. And

although Mrs. Singleton had difficulty testifying about certain transactions listed on Nexgen’s

financial records, that is not dispositive of her ownership interest. The Court simply did not find

Alliant’s evidence of the Debtor’s alleged “equitable” ownership interest persuasive. 37 And

Section 727 only allows creditors the ability to challenge discharges if a debtor “hides, conceals

or lies about assets already included as property of the estate,” and not for hypothetical assets

which may be brought into the estate under other theories, such as alter ego theories. In re Patel,

Case No. 6:18-bk-00036-KSJ, 2019 WL 10734051, *3 (Bankr. M.D. Fla. Aug. 8. 2019). The

Court finds on the Petition Date, the Debtor did not have an ownership or “equitable” interest in

Nexgen which required disclosure on his bankruptcy schedules.

        Alliant failed to demonstrate false oaths made by the Debtor during his Rule 2004 Exam.

The Debtor has consistently denied any ownership of Nexgen. Both the Debtor and Mrs.

Singleton testified they work at Nexgen. The Court reviewed the Rule 2004 Exam transcript,38

and found no fraudulent and material statements regarding the Debtor’s interest and involvement

in Nexgen, or Mrs. Singleton’s involvement with Nexgen, as generally alleged by Alliant.

        And Alliant did not demonstrate the Debtor made a false oath during the Trustee’s Rule

2004 examination regarding Nexgen’s closure. No transcript of the Trustee’s Rule 2004

examination is before this Court. The Court has no evidence the Debtor was sworn under oath

and what he stated at the examination. Instead, Alliant relies on Trustee’s counsel, who testified



36
   9/24/20 Trial Tr. p. 64.
37
   For example, Alliant relies on Nexgen’s 2011 annual report which lists the Debtor as a managing member in error
(Exh. 7), a single Nexgen sales contract with a customer which lists the Debtor as “chairman” (Exh. 12), and the
Debtor’s LinkedIn social media profile (Exh. 11), to demonstrate the Debtor has an ownership interest in Nexgen, a
company in existence for over ten years.
38
   Exh. 39.



                                               Printed: 3/31/2021                                Page: 6 of 15
           Case 6:20-ap-00012-LVV            Doc 40             Filed 04/01/21   Page 7 of 15




she believed the Debtor stated at his examination that Nexgen stopped operating in August

2020. 39

           At trial, Mrs. Singleton testified due to COVID-19, Nexgen was in the process of

dissolving and had ceased hiring employees back to work in June 2020. 40 A process server, who

attempted to serve a witness at Nexgen’s office on multiple occasions, described the office as

“always pretty empty” or did “not [have] a lot of activity” in August and September 2020.41

Because the Court does not have a transcript of what the Debtor said and the evidence

demonstrates Nexgen appeared to be in the process of closing around August 2020, Alliant failed

to demonstrate the Debtor made a fraudulent and material false oath as to the closing of Nexgen.

           David Douglas Debt, Lexington Park and Saddlebrook Projects. Alliant next argues the

Debtor made a false oath by filing an addendum to Bankruptcy Schedule F which discloses a $2

million promissory note to David Douglas, 42 and by failing to disclose during his 2004 Exam

that he still had ownership interests in entities until 2016, which developed the Lexington Park

and Saddlebrook Apartment projects. 43 A little background is needed.

           In the 2000s, the Debtor and his entities, started developing projects referred to as

Lexington Park and Saddlebrook Apartments. 44 David Douglas was the Debtor’s business

partner for those projects. 45 Because Mr. Douglas funded the projects and the Debtor could not

pay his portion, the Debtor verbally agreed to turn over management of the projects to Mr.




39
   9/24/20 Trial Tr. p. 158.
40
   9/24/20 Trial Tr. p. 58.
41
   9/24/20 Trial Tr. p. 38.
42
   Doc. No. 51 in Case No. 6:19-bk-02708-LVV.
43
   During trial, Alliant referred to statements made by the Debtor during his April 2015 deposition in the Florida
State Court litigation. Exh. 10. Because such statements were not made in or in connection with this case, Alliant
failed to meet its burden to the extent it argues the Debtor made a false oath during his April 2015 deposition.
44
   9/24/20 Trial Tr. pp. 16-17.
45
   9/24/20 Trial Tr. p. 17.



                                               Printed: 3/31/2021                                Page: 7 of 15
        Case 6:20-ap-00012-LVV         Doc 40            Filed 04/01/21   Page 8 of 15




Douglas, who completed them. 46 In March 2015, the Debtor signed a $2 million promissory note

in favor of Mr. Douglas to document the amounts owed. 47 In December 2016, the Debtor

transferred all his interests in the projects to Mr. Douglas, 48 and the outstanding $2 million

principal of promissory note was reduced. 49 Mr. Douglas, in his view, believed the $2 million

promissory note had been satisfied with the December 2016 transfer. 50 No written satisfaction of

the $2 million promissory note is before the Court.

        Alliant argues the Debtor made a false oath when he filed an addendum to Bankruptcy

Schedule F to disclose the $2 million promissory note to Mr. Douglas when, according to Mr.

Douglas, the debt had been satisfied in December 2016. Alliant, however, failed to demonstrate

that the statement is incorrect or fraudulent. The purchase agreements signed in 2016 refer to a

reduction of the promissory note, not satisfaction. No written satisfaction is before this Court.

Alliant failed to demonstrate the Debtor knowingly and fraudulently made a false oath or account

by filing an addendum to Bankruptcy Schedule F which disclosed the $2 million promissory note

to David Douglas.

        Alliant also contends the Debtor made a false oath during the 2004 Exam by failing to

disclose that until 2016, he still had ownership interests in the entities which developed the

Lexington Park and Saddlebrook Apartment projects. At trial, the Debtor explained that during

the 2004 Exam he was discussing his management interest under the verbal agreement with Mr.

Douglas and under the agreement, he did not believe he had any interest in the projects until he

paid Mr. Douglas. 51



46
   9/24/20 Trial Tr. pp. 131, 133.
47
   Exh. 21, Exh. A Promissory Note.
48
   Exh. 25, 26, 27 and 28.
49
   Exh. 21, 22, 23 and 26 at ¶ 2.
50
   9/24/20 Trial Tr. p. 18.
51
   9/24/20 Trial Tr. pp. 133-135.



                                        Printed: 3/31/2021                               Page: 8 of 15
         Case 6:20-ap-00012-LVV                 Doc 40            Filed 04/01/21   Page 9 of 15




        Having reviewed the Rule 2004 Exam transcript, 52 the Court finds the Debtor did not

knowingly and fraudulently make a false oath. During the 2004 Exam, Alliant provided the

Debtor with documents which indicated until 2016, he still held ownership interests in the

entities. 53 The Debtor explained that he did not know he still owned the entities as he no longer

operated either project. 54 The Debtor clarified that 20 years ago he had divested his managing or

operating interest of the projects entirely to Mr. Douglas, but “didn’t change any documents.”55

Alliant failed to demonstrate the Debtor knowingly and fraudulently made a false oath or account

by failing to disclose that until 2016, he still had ownership interests in the entities which

developed the Lexington Park and Saddlebrook Apartment projects

        Debtor and Spouse’s Income. Schedule I required the Debtor to estimate as of the

Petition Date, his income and the income of his non-filing spouse, Mrs. Singleton. 56 Debtor’s

Bankruptcy Schedule I provided the Debtor received monthly income of $433.33 from Nexgen

and $1,014 from social security, and Mrs. Singleton received monthly income of $1,500 from

Nexgen and $498 from social security. Alliant contends Nexgen’s financial records demonstrate

the Debtor and Mrs. Singleton received income not disclosed. Alliant primarily relies on

Nexgen’s yearly balance sheets, which stated Mrs. Singleton received $6,444 of member draws

in 2018, a check dated January 2, 2019 payable to Mrs. Singleton for $12,000, Nexgen’s 2015-

2018 federal income tax returns, and Nexgen’s 2018 transaction list.

        Mrs. Singleton credibly testified that she did not receive more than $500 a week from

Nexgen, 57 and often provided the company with money to operate. 58 She denied receiving draws


52
   Exh. 39.
53
   Exh. 39. Debtor Dep. Tr. pp. 22-23, 33-34.
54
   Exh. 39. Debtor Dep. Tr. pp. 22-23, 34.
55
   Exh. 39. Debtor Dep. Tr. pp. 33-34.
56
   Exh. 2, Schedule I.
57
   9/24/20 Trial Tr. p. 63.
58
   9/24/20 Trial Tr. pp. 59, 61.



                                                 Printed: 3/31/2021                               Page: 9 of 15
        Case 6:20-ap-00012-LVV         Doc 40            Filed 04/01/21   Page 10 of 15




from Nexgen, and relied on Nexgen’s accountant or the Debtor to explain Nexgen’s financial

transactions. 59 The Debtor testified that he could not explain why the transaction list provided

draws to Mrs. Singleton, 60 however, he did note that the $12,000 check dated January 2, 2019

had “Replace Loan” in the memo line, which indicated it is a loan repayment, and not a draw as

provided on the transaction list.61 The Debtor also explained Nexgen’s accountant prepared

transaction list with the tax returns. 62 The Debtor credibly explained how various expenses listed

on the Nexgen’s financial records were related to the business, and not to him or his wife,

personally. 63

         Alliant failed to demonstrate that the Debtor, with fraudulent intent, understated his and

his spouse’s income on Bankruptcy Schedule I. Bankruptcy Schedule I required disclosure of

estimated monthly income as of the Petition Date. Mrs. Singleton’s total draws of $6,444 in

2018, which is the year prior to the Petition Date, is consistent (or less) than what is disclosed on

Bankruptcy Schedule I. Nexgen’s 2018 federal income tax return provided that the company

operated at a loss. 64 The $12,000 check dated January 2, 2019 to Mrs. Singleton is a repayment

of a loan, not income. And Alliant failed to demonstrate how any of the expenses listed on

Nexgen’s financial records could be traced to payment of the Debtor or Mrs. Singleton’s

personal expenses, or their income. The Debtor may have had access to Nexgen’s bank account

debit card, but so did other employees at Nexgen. 65 The Court finds the Debtor and Mrs.

Singleton’s explanations credible. The Debtor reported what he believed was his and Mrs.




59
   9/24/20 Trial Tr. pp. 67,69-71.
60
   9/24/20 Trial Tr. p. 140.
61
   9/24/20 Trial Tr. pp. 122, 144.
62
   9/24/20 Trial Tr. p. 120.
63
   9/24/20 Trial Tr. pp. 145-150.
64
   Exh. 31.
65
   9/24/20 Trial Tr. p. 46.



                                         Printed: 3/31/2021                           Page: 10 of 15
        Case 6:20-ap-00012-LVV          Doc 40            Filed 04/01/21   Page 11 of 15




Singleton’s income on Bankruptcy Schedule I. The Debtor did not knowingly and fraudulently

make a false oath by failing to list income on Bankruptcy Schedule I.

         Alliant failed to demonstrate by a preponderance of the evidence the Debtor knowingly

and fraudulently made a false oath in connection with this bankruptcy case. No reason exists to

deny the Debtor a discharge under § 727(a)(4)(A) of the Bankruptcy Code.


                                      11 U.S.C. § 727(a)(4)(D)
                                  Withholding recorded information

         Section 727(a)(4)(D) of the Bankruptcy Code allows the court to deny the debtor a

discharge when the debtor “withheld from an officer of the estate entitled to possession under

this title, any recorded information… relating to the debtor’s property or financial affairs.” 11

U.S.C. 727(a)(4)(D). Although not alleged in the complaint, Alliant argued at trial that the

Debtor withheld documents related to Nexgen which the Trustee requested under his Notice of

2004 Examination of the Debtor. 66

         The Trustee’s Notice of 2004 Examination of the Debtor requested that the Debtor

produce all documents relating to any entities the Debtor holds an ownership interest and all

documents relating to the change or transfer of ownership for any entity the Debtor has been

affiliated. 67 Trustee’s counsel testified that the Debtor produced documents, such as personal tax

returns and personal pay stubs, but did not describe what documents, if any, the Debtor failed to

produce responsive to the request. 68 The Trustee has not filed a motion to compel production

against the Debtor in the bankruptcy case, and has not joined Alliant in this proceeding. And

Alliant has not shown the Debtor ever had an ownership interest in Nexgen, or that the Trustee

specifically requested Nexgen documents from the Debtor. Because the record does not reflect

66
   9/24/20 Trial Tr. p. 172.
67
   Exh. 41 at II, ¶¶ 6,7.
68
   9/24/20 Trial Tr. p. 157-58.



                                          Printed: 3/31/2021                           Page: 11 of 15
       Case 6:20-ap-00012-LVV          Doc 40            Filed 04/01/21   Page 12 of 15




what documents, if any, the Debtor has withheld from the Trustee, Alliant did not demonstrate

the Debtor withheld from the Trustee any recorded information relating to the Debtor’s property

or financial affairs. No reason exists to deny the Debtor a discharge under § 727(a)(4)(D) of the

Bankruptcy Code.

                                    11 U.S.C. § 727(a)(2)(A)
                   Transfers with intent to hinder, delay, or defraud a creditor


       Section 727(a)(2)(A) of the Bankruptcy Code allows the court to deny the debtor a

discharge when the debtor “with intent to hinder, delay or defraud a creditor… has transferred,

removed, destroyed, mutilated, or concealed… (A) property of the debtor, within one year before

the date of the filing of the petition....” 11 U.S.C. 727(a)(2)(A). Under § 727(a)(2)(A), Plaintiff

must establish: “(1) that the act complained of was done within one year prior to the date the

petition was filed, (2) with actual intent to hinder, delay, or defraud a creditor, (3) that the act

was that of the debtor, and (4) that the act consisted of transferring, removing, destroying, or

concealing any of the debtor’s property.” In re Jennings, 533 F.3d 1333, 1339 (11th Cir. 2008).

A debtor’s intent to hinder, delay or defraud his creditors may be established by circumstantial

evidence or inferred from the debtor’s course of conduct. Id; In re Wright, 618 B.R. 569, 583

(Bankr. M.D. Fla. 2020). If the Plaintiff meets this burden, the Debtor must then provide the

Court with enough credible evidence to dissuade the Court from exercising its jurisdiction to

deny the debtor a discharge. Jennings, 533 F.3d at 1339.

       At trial, Alliant identified several transfers or acts by the Debtor which it argues the

Debtor committed with actual intent to hinder, delay or defraud a creditor—Alliant. Only two of

these acts, however, occurred within one year prior to the Petition Date. Two checks payable to

the Debtor were deposited into Nexgen’s bank account. Alliant argues the Debtor, or someone on




                                         Printed: 3/31/2021                           Page: 12 of 15
        Case 6:20-ap-00012-LVV                Doc 40           Filed 04/01/21   Page 13 of 15




his behalf, deposited the checks into Nexgen’s bank account attempting to hinder, delay or

defraud Alliant.

        On July 11, 2018, a $254 check from Mr. and Mrs. Dinome which had been payable to

the Debtor with “Daytona” written in the memo was deposited into Nexgen’s bank account. 69

Nexgen’s general ledger also provided a $655 debit on July 31, 2018, with a description of

Daytona International Speedway under entertainment. 70 The Debtor and Mrs. Singleton testified

Nexgen had customers in town, and as entertainment, they took them to the Daytona

International Speedway. 71 The Debtor could not recall why the Dinomes issued a check payable

to him, but he did recall they attended the trip with other Nexgen customers. 72 The Court finds

the Debtor and Mrs. Singleton’s testimony credible. Here, Alliant failed to demonstrate the

Debtor, or someone on his behalf, deposited the check into Nexgen’s bank account with actual

intent to hinder, delay or defraud Alliant. The Debtor provided evidence which demonstrates the

check issued by the Dinomes and deposited into Nexgen’s bank account related to a Nexgen

business event.

        On August 27, 2018, the FTC Refund Administrator issued a $74.30 check payable to the

Debtor and Morts Nuts which got deposited into Nexgen’s bank account. 73 The Debtor testified

that Morts Nuts is a business he owned years ago, and because he did not have a bank account in

his name (and presumably Morts Nuts), the check was deposited into Nexgen’s bank account. 74

The Debtor testified he no longer had a bank account due to Alliant’s garnishment. So, Alliant

appears to have finally met its burden under Section 727(a)(2)(A). Within one year of the



69
   Exh. 32.
70
   Exh. 40, Nexgen General Ledger at p. 56.
71
   9/24/20 Trial Tr. pp. 90, 142, 145.
72
   9/24/20 Trial Tr. pp. 142, 145.
73
   Exh. 32.
74
   9/24/20 Trial Tr. pp. 143.



                                               Printed: 3/31/2021                           Page: 13 of 15
       Case 6:20-ap-00012-LVV         Doc 40            Filed 04/01/21   Page 14 of 15




Petition Date, the Debtor made a single deposit into Nexgen’s bank account for less than $75, a

de minimis amount, to hinder a potential garnishment by Alliant.

       Courts, however, recognize that “[t]he reasons for denying a discharge… must be real

and substantial, not merely technical and conjectural.” In re Miller, 39 F.3d 301, 304 (11th Cir.

1994)(quoting In re Tully, 818 F.2d 106,110 (1st Cir. 1987) and Dilworth v. Boothe, 69 F.2d 621,

624 (5th Cir. 1934); In re Delgado, Case No. 9:18-bk-01732-FMD, 2020 WL 4005786, *14

(Bankr. M.D. Fla. July 14, 2020). Here, Alliant has established a transaction satisfying Section

727(a)(2)(A) due to a technicality—a de minimis transfer made by the Debtor. And given the

amount at issue, the Court doubts whether the Debtor really intended to hinder, delay, or defraud

Alliant by a $75 deposit. “Even when grounds exist for denying a discharge, the language of

§727(a) vests bankruptcy courts with the discretion to grant a discharge.” In re Wright, 618 B.R.

569,584 (Bankr. M.D. Fla. 2020). Because the transfer is de minimis and Alliant prevails on a

technicality, the Court will use its discretion and allow the Debtor a discharge under Section

727(a)(2)(A).

                                            Conclusion

       The Court finds the Plaintiffs did not prove under 11 U.S.C. § 727(a)(4)(A) that the

Debtor made a false oath by failing to list his “equitable” interest in Nexgen on his bankruptcy

schedules, by failing to disclose during a Bankruptcy Rule 2004 examination his interest and

involvement or Mrs. Singleton’s involvement in Nexgen, or by allegedly disclosing during a

Bankruptcy Rule 2004 examination that Nexgen had closed August 2020. The Court finds the

Plaintiffs did not prove under 11 U.S.C. § 727(a)(4)(D) the Debtor withheld documents from the

Trustee which related to the Debtor’s property or financial affairs. The Court finds the Plaintiffs

did not prove under 11 U.S.C. § 727(a)(2)(A) the Debtor, or someone on his behalf, deposited




                                        Printed: 3/31/2021                           Page: 14 of 15
       Case 6:20-ap-00012-LVV          Doc 40            Filed 04/01/21   Page 15 of 15




the $254 check issued by Mr. and Mrs. Dinome into Nexgen’s bank account with actual intent to

hinder, delay or defraud Alliant. And although the Court finds the Plaintiffs technically met their

burden under 11 U.S.C. § 727(a)(2)(A), that the Debtor, or someone on his behalf, deposited the

$75 check issued by FTC Refund Administrator into Nexgen’s bank account with actual intent to

hinder, delay or defraud Alliant, the Court will use its discretion to grant the Debtor a discharge.

A separate Final Judgment consistent with this Memorandum Opinion will be entered in favor of

Debtor on all counts of the complaint, and against the Plaintiffs. The Debtor is entitled to a

discharge.




                                         Printed: 3/31/2021                           Page: 15 of 15
